                 Case 20-12841-MFW                 Doc 550    Filed 12/23/20     Page 1 of 1


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------x
In re:                                                   :    Chapter 11
                                                         :
YOUFIT HEALTH CLUBS, LLC, et al.,                        :    Case No. 20-12841 (MFW)
                                                         :
                    Debtors.                             :    (Jointly Administered)
------------------------------------------------------x

                            MOTION AND ORDER FOR ADMISSION PRO HAC VICE
         Pursuant to Local Rule 9010-1 and the attached certification, undersigned counsel moves for the
admission pro hac vice of Scott L. Fleischer to represent SCC Market Square LLC and RPT Realty, L.P.
in this action.

December 23, 2020.                                            /s/ Leslie C. Heilman
                                                              Leslie C. Heilman (No. 4716)
                                                              BALLARD SPAHR LLP
                                                              919 N. Market Street, 11th Floor
                                                              Wilmington, DE 19801
                                                              Telephone: (302) 252-4446
                                                              E-mail: heilmanl@ballardspahr.com

                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the State of New York and New
Jersey, and submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in
the preparation or course of this action. I also certify that I am generally familiar with this Court’s
Local Rules and with Standing Order for District Court Fund revised 3/25/14. I further certify that the
annual fee of $25.00 has been paid to the Clerk of Court for District Court.

                                                              /s/ Scott L. Fleischer
                                                              Scott L. Fleischer
                                                              BARCLAY DAMON LLP
                                                              1270 Avenue of the Americas, Suite 501
                                                              New York, New York 10020
                                                              Telephone: 212- 784-5810
                                                              E-mail: SFleischer@barclaydamon.com

                                         ORDER GRANTING MOTION
              IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




Dated: December 23rd, 2020
                                                             MARY F. WALRATH
Wilmington, Delaware
                                                             UNITED STATES BANKRUPTCY JUDGE
